Citation Nr: 0715553	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  05-17 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for anxiety disorder, not 
otherwise specified (previously evaluated as conversion 
reaction), currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to August 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

A March 2005 statement of the case (SOC) shows that the 
veteran's disability was formerly evaluated under Diagnostic 
Code 9424 as conversion reaction, and is now evaluated under 
Diagnostic Code 9413 to accurately reflect the anxiety 
disorder, not otherwise specified, shown on the veteran's 
November 2004 VA examination.

In the veteran's May 2005 VA Form 9, he indicated that he 
wanted a travel Board hearing at his local RO.  A June 2006 
report of contact shows that the veteran chose to cancel his 
request for a hearing.  There is no request for a hearing 
pending at this time. 

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900.


FINDING OF FACT

The veteran's anxiety disorder is currently manifested by 
anxiety and periods of panic.

CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no higher, 
for anxiety disorder, not otherwise specified, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9413 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In this case, in April and October 2004 letters, prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A letter advising the veteran of the evidence needed 
to establish a disability rating and effective date was 
issued in June 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record service medical 
records and VA examination reports.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating the claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  The 
veteran was notified and aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


II. Increased Rating

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected anxiety disorder is evaluated 
under Diagnostic Code 9413.  The regulations establish a 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation 
of particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9413, the criteria 
and evaluations are as follows, in relevant part:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. - 50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication - 10 percent.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the record, the Board finds that 
the veteran's disability falls between the level of 
disability for a 10 percent and 30 percent.  Thus, after 
resolving all doubt in favor of the veteran, the Board will 
assign an evaluation of 30 percent, as the disability level 
more nearly approximates those criteria.  38 C.F.R. § 4.7.

The veteran was given a VA examination in November 2004.  
After a review of the claims file, and after speaking with 
the veteran, the examiner noted that there was no indication 
that the veteran had received any mental health treatment 
since the military.  The examiner explained that during the 
veteran's examinations in the 1940s, he reported being easily 
excited and having episodes of his heart pounding.  He also 
reported pain in his back, a knot in his stomach, and 
multiple aches and pains.  During his service, the veteran 
reported that he would become extremely tense and nervous and 
his hands would shake.  He also reported having a dizzy spell 
and a general numb feeling all over his body.  He described 
pounding and throbbing headaches.

The veteran stated that he does get very excited and nervous 
if there is any kind of emergency situation, and that he does 
have episodes where his heart races; however, he denied any 
other symptoms associated with panic.  He denied problems 
with his appetite, and denied experiencing any pains or 
having any numbness, with the exception of back pain from a 
recent injury.  The veteran stated that he had "quite a few 
friends" and does woodworking and has helped his friend sell 
used cars.  He reported close relationships with family 
members and interacting socially on a regular basis with 
friends at a used car dealership where he spends much of his 
time.  The veteran stated that he had intrusive thoughts of 
his military experiences, but "not often."  He also 
reported that he had nightmares of his military experience 
every 2 to 3 months, but that he was not significantly 
bothered by them.

The examiner reported that the veteran indicated he had a 
poor memory, and that the veteran often stated that he could 
not recall specifics about his history when asked.  However, 
the examiner reported that there was no indication of gross 
impairments that could interfere with the veteran's ability 
to participate in this type of examination.  The examiner 
diagnosed the veteran with anxiety disorder and depressive 
disorder, both not otherwise specified.  

The examiner assigned the veteran a Global Assessment of 
Functioning (GAF) score of 61-65.  Although the GAF score 
does not fit neatly into the rating criteria, it is evidence, 
which the Court has noted the importance of in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical manual of Mental Disorders 46-47 
(4th ed. 1994).  GAF scores ranging between 61 and 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  

In explaining the assignment of the veteran's GAF score of 61 
to 65, the examiner stated that the score reflected the fact 
that the veteran's symptoms were mostly mild and he did have 
meaningful interpersonal relationships, regular social 
functioning, and he did engage in a hobby that he has enjoyed 
throughout his life.  The examiner also noted that the 
veteran described a generally successful work history, and a 
successful relationship history.

The examiner stated that, in summary, the veteran did present 
with "chronic low-level anxiety and worry with occasional 
episodes of panic (not full panic attacks)."  The examiner 
went on to explain that "the only other significant symptom 
that he indicated was a depression associated with the loss 
of his wife."  The examiner stated that the veteran's 
functioning had recently declined in association with the 
death of his wife, and that his diagnosis of depressive 
disorder was "directly associated with this chronic 
bereavement."  The veteran reported crying and feelings of 
depression on a daily basis, and difficulty sleeping, 
associated with his wife's death.  

The examiner gave the opinion that the veteran's anxiety 
disorder was a continuation of the same disorder that was 
originally diagnosed as conversion disorder in the military; 
however, "at this time he does not have conversion symptoms, 
only the continued anxiety and nervousness as described in 
his reports in the 1940s."  The examiner noted that the 
veteran denied the conversion symptoms he reported in the 
1940s, such as numbness, pain, stomach problems, and 
headaches.  The examiner reviewed the reported symptoms from 
the 1940s with the veteran, and the veteran "specifically 
denied experiencing them now."  

Upon review of the examination report, the Board notes that 
the veteran's anxiety symptoms are considered mild.  However, 
he continues to have low level chronic anxiety, with 
nervousness and agitation in any type of emergency situation 
or if something unexpected is happening around him.  In light 
of this, the Board will resolve all doubt in favor of the 
veteran and will assign a 30 percent evaluation.

However, an evaluation in excess of 30 percent is not 
warranted.  While the veteran reported to the examiner that 
his disability was once evaluated as 50 percent disabling and 
that his problems have been consistent since his active duty 
military service, the current evidence does not support an 
evaluation higher than 30 percent.

The VA examination shows that the veteran has good social 
relationships.  The veteran reported that he had close family 
relationships, especially with his niece, that his son lived 
with him, that he had quite a few friends, and that he 
socializes on a regular basis with friends at a used car 
dealership where he spends much of his time.  Indeed, in 
reference to the used car lot, the veteran stated that "I 
practically live there."  Thus, difficulty in establishing 
and maintaining effective work and social relationships is 
not shown, nor is there a disturbance of motivation and mood.  
In fact, the veteran, who was 85 years old at the time of his 
VA examination, reported that he sometimes helps his friend 
sell used cars, and that he continues to do woodworking 
hobbies in his cellar at his home.  

Moreover, there is no impairment of speech or thinking noted, 
and no gross impairment of memory.  The mild memory loss 
referenced by the veteran is adequately addressed in the 30 
percent evaluation being assigned.

While the veteran has reported depression, the VA examiner 
stated that the veteran's diagnosis of depression was 
directly linked to the death of his wife.  The veteran's 
reports of trouble sleeping are also linked to the death of 
his wife rather than his anxiety disorder.  Even assuming, 
arguendo, that these symptoms should be considered in 
evaluating his anxiety disorder, such symptomatology does not 
provide a basis for an evaluation in excess of 30 percent.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 30 percent evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
30 percent for anxiety disorder, not otherwise specified.   

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 30 percent evaluation for anxiety 
disorder, not otherwise specified, are clearly contemplated 
in the Schedule and that the veteran's service-connected 
disability is not exceptional nor unusual such as to preclude 
the use of the regular rating criteria. 


ORDER

Entitlement to a 30 percent evaluation for anxiety disorder, 
not otherwise specified, is granted subject to the 
regulations applicable to the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


